Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
1. 	This action is in response to the amendment filed July 29, 2021. Applicant has cancelled Claims 1-52, 60, 67, 73, and 82-38, and added new claims, Claims 86-90. 
	Claims 53-59, 61-66, 68-72, 74-81, and 84-90 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/650,177 filed on July 14, 2017, now U.S. Patent 10,300,145. Applicant’s claim for the benefit of a prior-filed application provisional application 62/363,064 filed on July 15, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer
2. 	The terminal disclaimer filed on April 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,300,145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3. 	The following is an Examiner’s statement of reasons for allowance: 
Applicant’s filing of a Terminal Disclaimer overcomes the prior double patenting rejections based on U.S. Patent 10,300,145.

Bohler et al (Nature 376: 578-581, 1995) is considered relevant prior art for having taught the synthesis of peptide nucleic acids comprising oligoguanidine, e.g. PNA-G2 (Figure 1c, III), -G4, -G6, -G8, and –G10 (pg 579, col. 2).
Bohler et al do not teach or reasonably suggest the oligogauanidine PNA comprises cationic peptides at each of the 5’ and 3’ termini of the oligoguanidine.


Prasad et al do not teach or reasonably suggest the oligogauanidine to be in the form of a peptide nucleic acid, nor comprises cationic peptides at each of the 5’ and 3’ termini of the oligoguanidine.

Lusvarghi et al (J. Am. Chem. Soc. 131: 18415-18424, 2009) is considered relevant prior art for having taught peptide nucleic acids comprising oligoguanidine (guanine-rich peptide nucleic acid; Abstract; pg 18417, Scheme 1), said G-rich PNAs comprising a cationic amino acid, to wit, lysine, at the 3’ terminus (pg 18418, Table 1). 
Lusvarghi et al do not teach or reasonably suggest the G-rich PNAs to comprise cationic peptides at each of the 5’ and 3’ termini, nor the use of said G-rich PNAs conjugated to a lipid or polymer to form a PNA-amphiphile conjugate.

Chouikhi et al (Chem. Commun. 46: 5476-5478, 2010) is considered relevant prior art for having taught peptide nucleic acids comprising guanidine residues, e.g. G or GG motifs, said peptide nucleic acids comprising cationic peptides, to wit, lysine, at each of the 5’ and 3’ termini (Scheme 2). Chouikhi et al taught the PNAs are functional analogues of natural oligonucleotides and are easily assembled using “click” chemistry that is readily scalable to obtain gram-quantities (pg 5476, col. 1, Introduction).
Chouikhi et al do not teach or reasonably suggest the PNAs to be only G nucleosides, as per the instantly claimed invention, nor the use of said PNAs conjugated to a lipid or polymer to form a PNA-amphiphile conjugate.

Koppelhus et al (WO 08/043366; of record in IDS) is considered close prior art for having disclosed peptide nucleic acid conjugates comprising a lipid (Figure 8) complexed with a nucleic acid molecule, e.g. siRNA (Figure 8). 


Gindy et al (WO 15/130584; priority to February 25, 2014; of record in IDS) is considered close prior art for having disclosed lipid nanoparticle (LNP) vaccine compositions comprising lipid-PEG polymers and an antigen (pg 2, lines 6-7), wherein the LNPs further comprise cyclic dinucleotide STING agonists (pg 6, lines 5-7; pg 24, ¶1). 
Gindy et al do not disclose or fairly suggest the composition to further comprises a peptide nucleic acid (PNA), a PNA-amphiphile conjugate, nor a polymer conjugated to the PNA. 

Deng et al (U.S. 2016/0333355; filed July 6, 2016, priority to January 15, 2014) is considered close prior art for having disclosed a method of treating cancer in a subject, the method comprising the step of administering to said subject a pharmaceutical composition comprising a cyclic dinucleotide (CDN), wherein said CDN induces a CD8+ immune response (Figure 1), to wit, an agent that enhances STING signaling [0053]. Deng et al disclosed the therapeutic agent is delivered to the subject in the form of a nucleic acid-lipid particle, a vesicle, liposome, lipoplex, micelle, nucleic acid complex, etc… [0038]. Deng et al disclosed wherein the STING signaling response significantly, and positively, impacts the tumor antigen-specific CD8+ T cell response, such that STING signaling is important for antitumor adaptive immune response [0283], whereby cyclic dinucleotides promote a robust, antitumor CD8+ T cell response, such that CDN treatment enhances tumor-specific CD8+ T cell functions and synergize with other treatment modalities, i.e. radiation, [0286]. 
Deng et al do not disclose or fairly suggest the CDN is administered complexed with a PNA oligomer. 

Hanson et al (J. Clin. Invest. 125(6): 2532-2546, 2015; available online May 4, 2015; of record in IDS) is considered close prior art for having taught a pharmaceutical composition comprising cyclic dinucleotides encapsulated in PEGylated lipid nanoparticles. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 53-59, 61-66, 68-72, 74-81, and 84-90 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633